Citation Nr: 0841878	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.   
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from June 1961 to September 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and February 2005 RO 
rating decisions.  The January 2000 RO rating decision 
determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for a psychiatric disorder.  

The veteran filed a timely notice of disagreement as to the 
January 2000 RO decision in February 2000.  See 38 C.F.R. 
§ 20.201, 20.302.  The Board observes, however, that a 
statement of the case was not actually issued until August 
2006, and the veteran subsequently appealed.  Therefore, the 
issue of whether new and material evidence has been received 
to reopen a claim for service connection for a psychiatric 
disorder has been pending since the time of the January 2000 
RO decision.  

The February 2005 RO decision denied service connection for 
PTSD.  An August 2006 RO decision (issued in a statement of 
the case) apparently reopened and denied the veteran's claim 
for entitlement to service connection for a psychiatric 
disorder on a de novo basis.  

The Board notes that although the August 2006 RO decision 
(issued in a statement of the case) apparently reopened the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder and denied that claim on a de novo 
basis, service connection for a such disorder was previously 
denied in a final September 1996 Board decision.  Therefore, 
the Board must address whether the veteran has submitted new 
and material evidence to reopen his claim for service 
connection for a psychiatric disorder.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a psychiatric disorder.  
The issue of the merits of the claim for entitlement to 
service connection for a psychiatric disorder, as well as the 
issue of entitlement to service connection for PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  A September 1996 Board decision denied service connection 
for a psychiatric disorder.  

2.  Evidence received since September 1996 includes some 
evidence which is not cumulative or redundant, and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1996 Board decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a psychiatric disorder, and the need 
to remand for additional information with regard to the 
merits of the issue, no further discussion of VCAA compliance 
is needed at this time.  

Analysis

A Decision of the Board is final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material evidence" was recently 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by 
the VA on or after August 29, 2001; thus this recent change 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2007).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board denied service connection for a psychiatric 
disorder in September 1996.  The September 1996 Board 
decision is final.  38 U.S.C.A. § 7104.  

The evidence considered at the time of the September 1996 
Board decision included the veteran's service medical 
records; post-service private treatment records; VA 
examination reports; articles submitted by the veteran; and 
the veteran's own statements and hearing testimony.  The 
Board denied service connection for a psychiatric disorder on 
the basis that medical evidence suggesting the presence of a 
psychiatric disease during the veteran's period of service 
had not been submitted; that medical evidence suggesting the 
presence of a current psychiatric disease had not been 
presented; and that the veteran's allegation that he had a 
psychiatric disease related to his period of service was not 
plausible.  The Board noted that a record dated in May 1963, 
during the veteran's period of service, indicated that he was 
referred for a psychiatric examination by a medical officer 
due to a long history of multiple functional complaints.  The 
Board commented that as a result of the examination, the 
veteran was not diagnosed with a psychiatric disease, but 
rather with passive aggressive reaction, moderate, with 
moderate anxiety and somatization.  The Board further 
indicated that personality disorders were not diseases within 
the meaning of legislation providing service connection.  It 
was noted that a September 1993 discharge examination report 
indicated that the veteran was psychiatrically normal and 
that an August 1992 VA psychiatric examination report 
indicated, as to a diagnosis, that the veteran did not suffer 
from any diagnosable psychiatric condition.  The Board also 
reported that the veteran had submitted articles and 
employment records, including physical examination reports, 
as well as government documents, and that such evidence did 
not suggest that he currently suffered from a psychiatric 
disease or that he incurred or aggravated a psychiatric 
disease during service.  

The evidence received since the September 1996 Board decision 
includes the veteran's service personnel records; additional 
private treatment records; a September 1996 VA psychiatric 
examination report; and numerous statements from the veteran.  

A July 1999 statement from a private psychologist noted that 
the veteran came to his office in January 1997 seeking 
psychological counseling and advice based on his long-
standing adverse psychological symptomatology and that he 
expressed a need to obtain closure in reference to a 
traumatic event which occurred while he was in the military.  
It was noted that the veteran had been treated over the last 
several years for psychological sequelae that had resulted 
from his traumatic experience while in the Navy back in 1963 
and that his treatment had been aimed primarily at reducing 
his ongoing symptomatology primarily focused on the reduction 
of his depressed mood and anxiety.  The psychologist 
indicated that he reviewed extensive documents prepared by 
the veteran and submitted to the VA, as well as records that 
could be obtained by the veteran around the time of his 
trauma and also subsequent to such event.  

The psychologist indicated that the veteran joined the Navy 
after high school because he was unable to attend college due 
to lack of funds.  It was noted that after serving one year 
on-the-job training as a hospital corpsman, the veteran was 
assigned to Hospital Corpsman School and that his dream was 
to complete his training and move forward with his military 
career.  The psychologist indicated that the veteran reported 
that one week before his graduation, he was kicked out of 
school and that he was forced to get a haircut in a style 
that he felt was discriminating to him.  The psychologist 
stated that the veteran was sent to a psychiatrist and that 
he began experiencing gastric problems.  The psychologist 
indicated that the veteran was evaluated by a psychiatrist 
who offered a clinical diagnosis of passive/aggressive 
reaction, moderate, with moderate anxiety and somatization.  
The psychologist reported that it was significant to note 
that the psychiatrist stated that while the presence of 
organic illness had not been ruled out, there was positive 
evidence for a psychogenic component to his symptoms.  It was 
noted that the psychiatrist recommended counseling sessions 
to continue and that he also recommended psychotropic 
medication in the form of Stelazine.  

The psychologist indicated that while the veteran was aboard 
ship, he became significantly depressed and that he also felt 
traumatized by being removed from Corpsman Training School.  
It was reported that, as a result, the veteran went AWOL for 
a period of time and that he started to experience more 
clinical symptoms.  The veteran stated that he was no longer 
able to function and that he was unable to sleep; that he had 
feelings of hopelessness and worthlessness; that he had no 
ability to concentrate or make decisions; that he was 
fatigued and had thoughts of suicide, sadness, and 
irritability; and that he had bad dreams and nightmares about 
the incident.  The psychologist stated that despite all of 
his difficulties, the veteran did not express any desire to 
the leave the service and that he went AWOL again because of 
his inability to handle the stress and pressure of his 
situation at the time and was experiencing homicidal ideation 
as well as suicidal ideations.  It was noted that at one 
point, the veteran seriously considered jumping overboard.  
The psychologist noted that the veteran was discharged from 
the service against his will, that there was no specific 
reason given for the decision, that he was not informed of 
his rights or of any other options, and that he was never 
given a choice about the adverse action taken against him.  

It was reported that after the veteran's release from 
service, he had difficulty finding employment and that once 
he was able to become employed, he had difficulty staying on 
the job for very long because of his anxiety and depression.  
The psychologist indicated that the veteran experienced 
conflicts within himself and that, at times, he felt like 
hurting people.  It was noted that the veteran stated that he 
committed acts against others and felt ashamed.  The 
psychologist related that the veteran attempted to go to 
college after the service, but that he could not concentrate.  
The veteran indicated that he displayed poor conduct in his 
marriage, abused alcohol, experienced trouble with the law, 
and had to file bankruptcy on four separate occasions.  

As to a conclusion, the psychologist indicated that the 
veteran was significantly traumatized by the adverse action 
to release him from corpsman training as evidenced by his 
development of physiological, as well as psychological, 
difficulties subsequent to that adverse action.  The 
psychologist indicated that the veteran's symptoms of an 
inability to sleep, feelings of hopelessness or 
worthlessness, an inability to concentrate or make decisions, 
and his feelings of fatigue, thoughts of suicide, depression, 
irritability, and nightmares would be consistent with a 
diagnosis of either major depressive disorder, single 
episode, or of an adjustment disorder with mixed anxiety and 
depressed mood.  The psychologist commented that based on the 
history presented by the veteran as well as the comment of 
the Navy psychiatrist indicating that there was positive 
evidence for a psychogenic component to his symptoms and a 
recommendation to place him on Stelazine medication, it was 
his opinion that the veteran did suffer a significant 
psychological trauma connected to his service experience.  
The psychologist indicated that he disagreed with the 
diagnosis during service of passive/aggressive reaction as 
there was no clinical justification presented based on a 
review of the documents obtained that would indicate such a 
diagnosis.  The psychologist stated that moderate anxiety and 
somatization would appear relevant.  

The psychologist remarked that the veteran did manifest the 
symptoms of PTSD which, based on history, would be considered 
chronic in nature subsequent to the traumatic event that the 
veteran experienced upon being released from Corpsman School 
without any perceived justification.  The psychologist 
indicated that based on the veteran's history, he did not 
display any of the symptoms or behaviors that became 
manifested subsequent to the incidents while in service, and 
that such led to a conclusion that it was the specific 
service-connected disability which had resulted in the long-
standing psychological dysfunction with concomitant adverse 
affects on his psychological, social, and occupational 
functioning.  The examiner commented that within a reasonable 
degree of psychological certainty, the psychological 
disability that the veteran had been experiencing up to the 
present time was directly attributable to the events and 
circumstances which took place while he was serving in the 
Navy.  

A November 1999 treatment entry from Abington Memorial 
Hospital Physician Network related an impression that 
included depression.  Subsequent treatment entries from such 
facility dated in August 2000, December 2000, and March 2001 
also related impressions that included depression.  

In a November 2005 statement, the same psychiatrist pursuant 
to the July 1999 statement, noted above, indicated that he 
had been the veteran's treating psychologist since January 
1997.  The psychologist discussed his previous July 1999 
statement in detail.  The psychologist reported that the 
veteran presently suffered from a current psychiatric 
disability and that it was the same as elucidated in his July 
1999 statement which related diagnoses of major depressive 
disorder, single episode, an adjustment disorder with mixed 
anxiety and depressed mood, and PTSD.  The psychologist also 
commented that there was a relationship between the symptoms 
of manifestations of the veteran's chronic psychiatric 
disorder during service and his current disability.  The 
psychologist stated that the veteran did not display any of 
such symptoms prior to the traumatic experience that occurred 
while he was in the service, specifically his release from 
Corpsman School, and that his response to the action by the 
Navy had led to a chronic psychiatric disability with 
symptoms that persisted up to the present time.  The 
psychologist indicated that the veteran's "current 
disability [was] reasonably likely to be the same disability 
as reflected in the symptoms or manifestations that were 
noted during the time that he was in the service."  

In the evidence received since the September 1996 Board 
decision, there are diagnoses of various psychiatric 
disorders including depression, major depressive disorder, 
adjustment disorder with mixed anxiety and depressed mood, 
and PTSD.  Additionally, the July 1999 statement from a 
private psychologist related diagnoses of either major 
depressive disorder, single episode, or of an adjustment 
disorder with mixed anxiety and depressed mood.  The 
psychologist also stated that the veteran manifested the 
symptoms of PTSD which would be chronic in nature subsequent 
to the traumatic event that the veteran experienced upon 
being released from Corpsman School without any perceived 
justification.  The psychologist further indicated that the 
disability that the veteran had been experiencing up to the 
present time was directly attributable to the events and 
circumstances which took place while he was serving in the 
Navy.  The November 2005 statement from the same psychologist 
related diagnoses of major depressive disorder, single 
episode, an adjustment disorder with mixed anxiety and 
depressed mood, and PTSD.  The psychologist specifically 
stated that the veteran's "current disability [was] 
reasonably likely to be the same disability as reflected in 
the symptoms or manifestations that were noted during the 
time that he was in the service."  

The Board finds that the current diagnoses of psychiatric 
disorders, as well as the July 1999 and November 2005 
statements from a psychologist essentially relating the 
veteran's major depressive disorder, single episode; 
adjustment disorder with mixed anxiety and depressed mood; 
and PTSD to service, are evidence that is both new and 
material because the claim was previously denied on the basis 
that the veteran did not have a current psychiatric disorder 
related to service.  Therefore, the Board finds that the 
evidence received since the September 1996 Board decision 
includes some evidence which is new, since it is not 
cumulative or redundant, and some of such new evidence is 
also material, since it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board concludes that new and material evidence has been 
submitted since the September 1996 Board decision, and thus 
the claim for service connection for a psychiatric disorder 
is reopened.  This does not mean that service connection for 
a psychiatric disorder is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for a 
psychiatric disorder, is addressed on a de novo basis.  
Manio, supra.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder, is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

As to the veteran's claim for service connection for a 
psychiatric disorder, the Board notes that the service 
medical records indicate that he was treated for possible 
psychiatric problems on one occasion during service.  A May 
1963 consultation report noted that the veteran was referred 
because of a long history of multiple functional complaints.  
The diagnoses were passive aggressive reaction, moderate, 
with moderate anxiety and somatization.  The examiner 
commented that while the presence of organic disease had not 
been ruled out, there was positive evidence for a psychogenic 
component to his symptoms.  

Post-service private and VA treatment records show treatment 
for variously diagnosed psychiatric problems.  

For example, a July 1999 statement from a private 
psychologist noted that that after serving one year on-the-
job training as a hospital corpsman in the Navy, the veteran 
was assigned to Hospital Corpsman School.  The veteran 
reported that one week before his graduation, he was kicked 
out of school and that he was forced to get a haircut in a 
style that he felt was discriminating to him.  The 
psychologist indicated that the veteran was significantly 
traumatized by the adverse action to release him from 
corpsman training as evidenced by his development of 
physiological, as well as psychological, difficulties 
subsequent to that adverse action.  The psychologist related 
that the veteran's symptoms of an inability to sleep, 
feelings of hopelessness or worthlessness, an inability to 
concentrate or make decisions, and his feelings of fatigue, 
thoughts of suicide, depression, irritability, and nightmares 
would be consistent with a diagnosis of either major 
depressive disorder, single episode, or of an adjustment 
disorder with mixed anxiety and depressed mood.  The 
psychologist commented that based on the history presented by 
the veteran as well as the comment of the Navy psychiatrist 
during service indicating that there was positive evidence 
for a psychogenic component to his symptoms and a 
recommendation to place him on Stelazine medication, it was 
his opinion that the veteran did suffer a significant 
psychological trauma connected to his service experience.  
The psychologist indicated that he disagreed with the 
diagnosis during service of passive/aggressive reaction as 
there was no clinical justification presented based on a 
review of the documents obtained that would indicate such a 
diagnosis.  The psychologist stated that moderate anxiety and 
somatization would appear relevant.  

The psychologist also remarked that the veteran did manifest 
the symptoms of PTSD which, based on history, would be 
considered chronic in nature subsequent to the traumatic 
event that the veteran experienced upon being released from 
Corpsman School without any perceived justification.  The 
examiner indicated that within a reasonable degree of 
psychological certainty, the psychological disability that 
the veteran had been experiencing up to the present time was 
directly attributable to the events and circumstances which 
took place while he was serving in the Navy.  

Additionally, in a November 2005 statement, the same 
psychologist related diagnoses of major depressive disorder, 
single episode, an adjustment disorder with mixed anxiety and 
depressed mood, and PTSD.  The psychologist indicated that 
the veteran's "current disability [was] reasonably likely to 
be the same disability as reflected in the symptoms or 
manifestations that were noted during the time that he was in 
the service."  

A September 2006 VA psychiatric examination report noted that 
the veteran's claims file was reviewed.  As to diagnoses, the 
examiner indicated that the persistent pervasive nature of 
the veteran's anger and irritation had the qualities of a 
character disorder.  The examiner indicated that the 
diagnosis encompassing those rather unspecific symptoms was a 
personality disorder, not otherwise specified and that such 
was an Axis II diagnosis.  The examiner indicated that there 
were no clear Axis I diagnoses.  The Board observes that the 
VA examiner did not refer to the veteran's diagnoses during 
service of passive aggressive reaction, moderate, with 
moderate anxiety and somatization.  Additionally, the Board 
notes that the VA examiner did not discuss the July 1999 and 
November 2005 statements from the private psychologist which 
related diagnoses of major depressive disorder, single 
episode; an adjustment disorder with mixed anxiety and 
depressed mood; and PTSD, to the veteran's period of service.  

The Board finds that the veteran should be afforded a VA 
examination with the goal of arriving at an opinion as to the 
etiology of any current psychiatric disorder after a review 
of the veteran's entire claims folder.  Such an examination 
should be accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

As the veteran's claim for entitlement to service connection 
for PTSD is inextricably intertwined, at least to some 
extent, with his claim for entitlement to service connection 
for a psychiatric disorder, both matters will be addressed 
together on remand.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for psychiatric problems since April 
2003.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  

2.  Schedule the veteran for a VA 
examination by a psychiatrist to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current psychiatric disorders.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability), 
that any currently diagnosed psychiatric 
disorder is etiologically related to the 
veteran's period of service.  If PTSD is 
diagnosed the examiner should specify the 
stressor(s) (as indicated pursuant to DSM-
IV) upon which the diagnosis was based.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The examiner should 
specifically comment on the July 1999 and 
November 2005 statements from the private 
psychologist.  

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a psychiatric disorder.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


